J-A05025-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AARON KING                                 :
                                               :
                       Appellant               :   No. 657 EDA 2020

        Appeal from the Judgment of Sentence Entered January 21, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000905-2010

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AARON KING                                 :
                                               :
                       Appellant               :   No. 660 EDA 2020

        Appeal from the Judgment of Sentence Entered January 21, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000906-2010


BEFORE:      OLSON, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                               FILED: APRIL 9, 2021

        Appellant Aaron King appeals from the judgments of sentence imposed

following his resentencing for involuntary deviate sexual intercourse (IDSI)—

forcible compulsion, IDSI—person less than thirteen, aggravated indecent


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A05025-21



assault—less than thirteen, and two counts each of unlawful contact with a

minor, sexual assault, indecent assault—person less than thirteen, corruption

of minors, and statutory sexual assault.1 Appellant challenges the reporting

and registration requirements applicable to him under the Sexual Registration

and Notification Act2 (SORNA II) and his designation as a sexually violent

predator (SVP). He also claims that the aggregate sentence of twenty to forty

years of incarceration was manifestly unreasonable.            For the following

reasons, we affirm the judgment of sentence but remand to the trial court to

notify Appellant of his registration requirements as an SVP.

        This Court summarized the facts underlying Appellant’s convictions as

follows:

        In 2006, [the victims, S.C. and her cousin K.R.], then ten (10)
        years old, resided at the home of their aunt, [C.C.], Appellant, and
        several others, at 1334 Pike Street, Philadelphia, PA. [S.C.]
        testified that at some point during that year, she went into the
____________________________________________


1 18 Pa.C.S. §§ 3123(a)(1), 3123(a)(6), 3125(a)(7), 6318(a)(1), 3124.1,
3126(a)(7), 6301(a)(1), and 3122.1, respectively.

Although not raised by the parties in this or Appellant’s prior appeal, we
observe that the Commonwealth charged Appellant with IDSI with a child, but
listed the offense as a violation of Section 3123(a)(6). Section 3123(a)(6),
was repealed and replaced with IDSI with a child at Section 3123(b) effective
February 14, 2003, prior to the offense and conviction in this matter. The
definition of the offense and the elements of IDSI of a child remain the same
in former Section 3126(a)(6) and current Section 3126(b). Further, there is
no indication that Appellant suffered any prejudice at trial, sentencing, and his
designation of as a sex offender and SVP due this error. Therefore, we remand
to the trial court to correct the record and ensure that it specifies the correct
Crimes Code section.

2   42 Pa.C.S. §§ 9799.51-9799.75.

                                           -2-
J-A05025-21


     bedroom her aunt shared with Appellant to get some clothes
     stored there, whereupon Appellant asked her to get some whipped
     cream for him. When she returned with the whipped cream,
     Appellant was sitting on the bed with his robe open. Appellant
     then forced the minor [victim] to fellate him after he applied the
     whipped cream to his penis. Appellant then instructed [S.C.] to
     tell [K.R.] to come to the bedroom. [K.R.] testified that when she
     came into the room she observed Appellant sitting on the bed and
     [S.C.] fellating him. Appellant then directed [K.R.] to put her
     mouth on his penis to fellate him and she complied.

     [S.C.] testified of another occasion when she was thirteen (13)
     years of age during which Appellant sexually abused her. [S.C.]
     stated that she was in her bedroom after taking a shower when
     Appellant came in, locked the door behind him, pushed her down
     onto a couch, and inserted his penis into her vagina. [S.C.] also
     testified of a third incident in her aunt’s bedroom where Appellant
     pulled her onto the bed, removed her pants, and inserted his penis
     into her vagina.

     [K.R.] described several additional incidents during which
     Appellant had sexual contact with her. [K.R.] stated that on one
     occasion she and [S.C.] were getting dressed in their bedroom
     when Appellant entered the room and fingered both of their
     vaginas. When [K.R.] told Appellant that he was hurting her, he
     stopped and left the room. Another incident occurred while she
     was bent over a bin attempting to retrieve detergent when
     Appellant came behind her, pushed her head and torso into the
     bin, pulled down her under garment, and inserted his penis into
     her vagina. She testified as to yet another incident while she was
     asleep on the living room couch and her Aunt [C.C.] instructed
     Appellant to wake her. Appellant then began rubbing her legs and
     touching her in a sexual way. [K.R.] told her aunt what occurred
     and she then yelled at Appellant.

     Finally, both [victims] testified of an incident that took place in the
     kitchen when [K.R.] was 14 years old. While bent over the sink
     Appellant came behind [K.R.] and forced himself onto her. [S.C.]
     testified that she entered the kitchen and left after she observed
     Appellant with his penis out and [K.R.] with her pants down.
     During that incident Appellant pulled [K.R.’s] skirt up, pulled her
     underpants down, and inserted his penis into her vagina. After
     the incident[,] [K.R.] left the kitchen crying and [K.R.] told [S.C.]
     what happened. Andrew Collins, who the children referred to as
     Mr. Drew and who lived in the house at the time, was nearby and

                                      -3-
J-A05025-21


     inquired about what had occurred whereupon [S.C.] described
     what she had seen in the kitchen. Collins threatened to report
     this to the girls’ uncle, however, they persuaded him otherwise,
     arguing that their uncle would do something harmful to Appellant
     which would cause [their uncle] trouble.

     Throughout their ordeal, [the victims] wrote letters describing the
     incidents of sexual contact with Appellant. They placed the letters
     in a shoebox and left it at a location in the living room of their
     grandmother’s home which was located across from their Aunt
     [C.C.’s] house, hoping the box would be found. Y.R., [K.R.’s]
     mother, found and read the letters.         The police were then
     contacted and [the victims] gave a formal statement to
     detectives.

     The defense presented the testimony of Andrew Collins who stated
     that he did not recall having a conversation with either [the
     victims] about their being sexually assaulted and stated that they
     did not tell him that Appellant raped them.

     The defense also presented the testimony of Stephanie, [C.C.’s]
     daughter, who stated that Appellant and her mother argued about
     [the victims]’ constant presence at [the] house and that Appellant
     accused the children of being disrespectful to him. Appellant told
     [C.C.] that he did not want to be around them. Eventually
     Appellant moved out of the house and, in a[n] effort to appease
     Appellant, [C.C.] limited the [victims]’ visits.

Commonwealth v. King, 2263 EDA 2013 at 2-3 (Pa. Super. filed Oct. 17,

2014) (unpublished memorandum) (record citation and footnote omitted).

     On July 30, 2012, the jury convicted Appellant of IDSI—forcible

compulsion, IDSI—person less than thirteen, aggravated indecent assault—

less than thirteen, and two counts each of unlawful contact with a minor,

sexual assault, indecent assault—person less than thirteen, corruption of

minors, and statutory sexual assault.

     On July 12, 2013, the trial court conducted an SVP and sentencing

hearing. Following the hearing, the court sentenced Appellant to an aggregate

                                    -4-
J-A05025-21



sentence of twenty to forty years of imprisonment, designated him an SVP,

and informed him that he would be subject to lifetime registration under

SORNA I.3       On October 17, 2014, this Court affirmed the judgment of

sentence.
____________________________________________


3 At the time of Appellant’s original SVP and sentencing hearing, SORNA I was
in effect. See 42 Pa.C.S. §§ 9799.10-9799.41 (subsequently amended 2018).
On July 19, 2017, our Supreme Court decided Commonwealth v. Muniz,
164 A.3d 1189 (Pa. 2017). The Muniz Court held that SORNA I’s registration
requirements were “punitive in effect[.]” Muniz, 164 A.3d at 1218. As such,
the Court concluded that SORNA I violated ex post facto principles when
applied to individuals who, like Appellant, committed a sexual offense before
December 20, 2012, the effective date of SORNA I. See id. at 1223; see
also Commonwealth v. Lippincott, 208 A.3d 143, 150 (Pa. Super. 2019)
(en banc).

Furthermore, in Commonwealth v. Butler, 173 A.3d 1212 (Pa. Super. 2017)
(Butler I), rev'd 226 A.3d 972 (Pa. 2020), this Court declared
unconstitutional 42 Pa.C.S. § 9799.24(e) in SORNA I, which identified the trial
court as factfinder and specified a clear and convincing evidence burden of
proof to designate a defendant an SVP. See Butler I, 173 A.3d at 1217-18
(applying Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne v.
United States, 570 U.S. 99 (2013), based on Muniz’s holding that SORNA I
was punitive). The General Assembly thereafter amended SORNA I and
passed SORNA II, in part to address Muniz and Butler I. SORNA II divides
sex offender registrants into two distinct subchapters—Subchapter H and
Subchapter I. Subchapter H includes individuals who were convicted for an
offense that occurred on or after December 20, 2012, and whose registration
requirements had not yet expired. See 42 Pa.C.S. § 9799.11(c). Subchapter
I includes individuals who were convicted for an offense that occurred “on or
after April 22, 1996, but before December 20, 2012,” or who were required to
register under a former sexual offender registration law on or after April 22,
1996, but before December 20, 2012, and whose registration requirements
had not yet expired. See 42 Pa.C.S. § 9799.52.

On March 26, 2020, while this appeal was pending, our Supreme Court
reversed this Court’s holding in Butler I, and held that the registration,
notification, and reporting requirements applicable to SVPs “do not constitute



                                           -5-
J-A05025-21



       On April 18, 2016, Appellant filed a pro se petition pursuant to the Post-

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546, which raised various

claims of ineffective assistance of counsel. Appointed counsel filed amended

petitions adding additional claims with respect to the imposition of illegal

mandatory minimum sentences and arguing that Appellant’s designation as

an SVP and the reporting requirements imposed pursuant to SORNA I were

unconstitutional.4

       On August 24, 2018, in its motion to dismiss the PCRA petition, the

Commonwealth conceded that Appellant’s mandatory minimum sentences

were illegal and that the judgments of sentence should be vacated.           The

Commonwealth also noted that Appellant’s status as an SVP may be illegal in

light of Butler I, but asked the PCRA court to stay its decision—and

resentencing in general—pending the resolution of Butler II and Lacombe.

____________________________________________


criminal punishment.” Commonwealth v. Butler, 226 A.3d 972, 993 (Pa.
2020) (Butler II). On July 21, 2020, our Supreme Court held that Subchapter
I “is nonpunitive and does not violate the constitutional prohibition against ex
post facto laws.” Commonwealth v. Lacombe, 234 A.3d 602, 605-06 (Pa.
2020).
4 Specifically, Appellant filed a counseled supplemental amended PCRA

petition on February 12, 2018, in which he claimed that his designation as an
SVP with the mandatory life-long reporting requirement was unconstitutional
pursuant to Butler I and Alleyne. On July 23, 2018, Appellant filed a fourth
supplemental amended petition arguing that the imposition of two minimum
mandatory sentences was also illegal and unconstitutional pursuant to
Alleyne. We note that Appellant also filed several pro se amendments to his
PCRA petition. However, because Appellant was counseled at the time, we
have not considered those amendments. See Commonwealth v. Blakeney,
108 A.3d 739, 762 (Pa. 2014) (stating that “no defendant has a constitutional
right to hybrid representation, either at trial or on appeal”).


                                           -6-
J-A05025-21



      The trial court ordered a pre-sentence investigation report (PSI) and a

mental health evaluation for the purpose of resentencing. Appellant also filed

a pre-sentence memorandum asserting, in part, that (1) Appellant’s

designation as an SVP was unconstitutional in light of Muniz and Butler I,

(2) the reporting requirements violated his due process and reputational

rights, and (3) the “new Megan’s law statute” could not be applied

retroactively because it was an unconstitutional ex post facto law. Appellant’s

Pre-Sentence Mem., 9/9/19, at 2. Appellant requested that the court vacate

any sexual offender registration requirement. Id. at 1-2.

      On January 21, 2020, the parties appeared before the trial court. The

parties and the court initially discussed whether SORNA was at issue.

Specifically, when the Commonwealth asserted that Appellant was still subject

to lifetime registration, Appellant’s counsel objected and claimed that the

registration period was fifteen years.   The court indicated that “under the

current state” of the law, it should “take away” the SVP designation. N.T.

Resentencing Hr’g, 1/21/20, at 11.         In response, the Commonwealth

reiterated its request for a stay of that determination pending the decision in

Butler II. Ultimately, the court granted Appellant’s PCRA petition in part,

stating: “PCRA relief is granted as to sentencing by agreement, original

sentence vacated, and we are now here at sentencing for the resentencing

where there was an illegal mandatory imposed on two of the charges,

involuntary deviate sexual intercourse and aggravated indecent assault.” Id.

at 16. Immediately before the court announced its order, Appellant’s counsel

                                     -7-
J-A05025-21



confirmed that the hearing following the grant of PCRA relief was limited “just

to resentencing.” Id. at 15.

      The trial court then heard from the Commonwealth and defense counsel

regarding the sentencing guidelines and Appellant’s offense gravity and prior

record score.   The court also heard from Appellant’s counsel concerning

Appellant’s behavior in prison and completion of various prison programs and

classes. See id. at 16-17. The Commonwealth reread the victim statements

at the request of the victims. See id. at 19-23. The court also considered

the PSI, statements made by defense mitigation witnesses, and all other

evidence that had been introduced at the 2013 sentencing.

      The trial court then stated its reasons for the sentence imposed:

      I’m going to reimpose the sentence that was originally imposed
      on July 12th of 2013. That sentence is consistent with the
      guidelines. In fact, as to some of the charges, it’s below the
      standard guideline sentencing range. I think the 20 to 40 years[’]
      incarceration is appropriate given that there were two victims and
      the circumstances of this case. The court takes into account as it
      previously did the arguments by counsel, any witnesses that
      appeared at the preliminary hearing, incorporates all that into this
      resentencing. So I’m incorporating everything from the July 12,
      2013 sentencing except any reference to the mandatory. These
      are clearly guideline sentences.

Id. at 31.

      At the conclusion of resentencing, the trial court denied all of Appellant’s

remaining PCRA claims. See id. at 36. The trial court did not alter its original

designation of Appellant as an SVP. However, the trial court stated that it

would “stay any decision on the [SVP] status given that it’s currently in our


                                      -8-
J-A05025-21



appellate courts.” Id. at 33-34. The Commonwealth then notified Appellant

that his “sex offender registration requirements have changed slightly since

you were sentenced back in 2013 . . . you will only have to report to the state

police once a year instead of four times a year . . . .”5 Id. at 35. Upon further

prompting by the Commonwealth, Appellant stated he understood that he was

subject to a lifetime reporting requirement. Id.

       Appellant    filed   a   timely    post-sentence   motion   challenging   his

registration requirements, SVP designation, and the discretionary aspects of

his sentence, which the trial court denied on February 14, 2020. Appellant

timely appealed by filing a separate notice of appeal in the above-captioned

cases,6 and complied with the trial court’s order to submit a Pa.R.A.P. 1925(b)

statement. The trial court filed a responsive opinion.

       Appellant raises two issues on appeal:

       1. Was the sentence of the trial court of [lifetime]
          registration/reporting to the state police under Megan’s
          law/SORNA illegal and unconstitutional because it was an ex
          post facto law and it violated [A]ppellant’s due process right
          and [A]ppellant’s right to reputation under the [Pennsylvania]
          Constitution?

       2. Is [Appellant] entitled to a new sentence hearing because the
          trial court’s sentence of 20 to 40 years in prison was excessive
          and an abuse of discretion because the record does not show
          that [Appellant] was beyond rehabilitation?

____________________________________________


5 The Commonwealth did not explicitly refer to Subchapter I and apparently
discussed the annual reporting requirement applicable to non-SVP offenders,
not the quarterly verification requirements applicable to an SVP. See 42
Pa.C.S. § 9799.60(a)-(b).
6 See Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018).


                                           -9-
J-A05025-21



Appellant’s Brief at 2.

      In his first issue, Appellant contends that “[t]he imposition of

registration/reporting requirements with the State Police under 42 Pa.[C.S. §]

9799.55(b) is a punishment and punitive and as applied to [Appellant] is an

ex post facto law.” Id. at 10. Additionally, Appellant asserts that his SVP

designation is unconstitutional because “this finding was not made by a jury

beyond a reasonable doubt as is required by Alleyne . . . .”         Id. at 11.

Appellant acknowledges Butler II, but he asserts that it does not control

because he committed the underlying sexual offenses in 2006.            See id.

Appellant adds that “there are studies that find a majority of sex offenders will

not reoffend and that the sexual offender registration laws are ineffective in

preventing re-offense.” Id. Finally, Appellant asserts that he is entitled to a

“due process hearing to show” that he did not pose a high risk of recidivism

to protect his reputational rights under the Pennsylvania constitution. Id. at

11-12.

      As a preliminary matter, we consider whether Appellant’s brief conforms

with the briefing requirements set forth in the Pennsylvania Rules of Appellate

Procedure. See Pa.R.A.P. 2114-2119 (addressing the specific requirements

of each part of a brief on appeal). Where an appellant fails to raise or develop

his or her issues on appeal properly, this Court will not consider the merits of

the claims raised on appeal. See Commonwealth v. Knox, 50 A.3d 732,

748 (Pa. Super. 2012) (holding that an appellant’s failure to cite legal

authority in support of his argument results in waiver); see also Pa.R.A.P.

                                     - 10 -
J-A05025-21



2119(a) (requiring that an argument section contain discussion and citation

of pertinent authorities); Pa.R.A.P. 2101 (stating that “if the defects are in the

brief . . . are substantial, the appeal or . . . may be quashed or dismissed”).

      Here, Appellant’s brief fails to develop a proper challenge to the

reporting requirements imposed by SORNA II and his designation as an SVP.

See Appellant’s Brief at 10-12. Other than boilerplate statements collected

from a patchwork of law, Appellant generally does not cite pertinent legal

authority. See id. at 11-12. Instead, Appellant largely refers to cases decided

under SORNA I, such as Muniz and Taylor v. Pennsylvania State Police,

132 A.3d 590 (Pa. Cmwlth. 2016) (en banc). Appellant’s only discussion of

case law addressing SORNA II involves an attempt to distinguish his case from

Butler II by asserting that his offenses occurred in 2006. See id. at 11.

Similarly, Appellant fails to address any important distinctions between

Subchapter H and I, or the registration requirements applicable to an SVP

versus sex offenders generally. Accordingly, because Appellant has failed to

develop his issue in any meaningful fashion capable of review, it is waived.

See Knox, 50 A.3d at 748; see also Pa.R.A.P. 2101.

      Moreover, even if we addressed Appellant’s arguments, no relief is due.

Although not discussed by Appellant, we note that Lacombe and Butler II

respectively held that Subchapter I and the heightened registration and

notification requirements applicable to an SVP are not punitive.            Read

together, Lacombe and Butler II belie Appellant’s assertion that Butler II

is distinguishable because Subchapter I applies to an individual who

                                     - 11 -
J-A05025-21



committed an offense in 2006.7 Therefore, in light of our Supreme Court’s

holdings in Lacombe and Butler II, Appellant is not entitled to relief from his

designation as an SVP. See Lacombe, 234 A.3d at 626-27; Butler II, 226

A.3d at 993.

       We recognize that at Appellant’s resentencing, there was considerable

uncertainty regarding the outcomes in Lacombe and Butler II, and that the

trial court chose to stay its decision on Appellant’s SVP claims pending the

Supreme Court’s decisions. Therefore, the most prudent course is to remand

the matter to the trial court to address and notify Appellant of any additional

reporting requirements related to his SVP status under Subchapter I.

       In his second issue, Appellant challenges the discretionary aspects of

his sentence. Appellant contends that the sentence imposed by the trial court

was manifestly unreasonable and an abuse of discretion because the court

“solely based [the sentence] on the victim impact and [Appellant’s] alleged

course of conduct.” Appellant’s Brief, at 13. He claims that the decision to

impose consecutive sentences, resulting in an aggregate sentence of twenty
____________________________________________


7  Although Appellant briefly refers to violations of his due process and
reputational rights, he does not properly support or develop these claims. See
Knox, 50 A.3d at 748. Further, we note that the trial court conducted an SVP
hearing to determine whether Appellant suffered a mental abnormality that
made him more likely to engage in predatory sexually violent offenses.
Therefore, absent evidence to support his contention that a majority of sexual
offenders will not reoffend or that the registration requirements are ineffective
in preventing re-offense, he is not entitled to relief. Cf. Commonwealth v.
Torsilieri, 232 A.3d 567, 587-88, 596 (Pa. 2020) (remanding for
development of the record where the appellant presented evidence
contradicting the presumption that all sex offenders posed a high risk of
recidivism).

                                          - 12 -
J-A05025-21



to forty years’ incarceration results in an excessive sentence given that “the

trial court found [Appellant] to be a caring person and in light of [Appellant’s]

good conduct in prison.” Id. at 14. Appellant argues that “[t]he protection

of the public, the needs of the community and the protection of the

complainants do not require such a draconian sentence.”           Id. at 14-15.

Finally, Appellant asserts that the trial court did not consider his age, family

history, or rehabilitative needs. See id. at 15.

      The Commonwealth argues that the trial court’s sentence of twenty to

forty years of imprisonment for Appellant’s repeated sexual abuse of two

minor girls was a proper exercise of its discretion. See Commonwealth’s Brief

at 11. The Commonwealth notes that the trial court had the benefit of a PSI;

therefore, it is presumed the court was aware of all appropriate sentencing

factors.   See id.    The Commonwealth also states that the trial court

incorporated the evidence from the initial sentencing, which included expert

testimony that Appellant’s actions demonstrated a long-term sexual interest

in children. See id. at 12. Finally, the Commonwealth notes that the trial

court’s imposition of consecutive sentences was within the court’s discretion.

See id. at 13 (citing Commonwealth v. Hoag, 665 A.2d 1212, 1214 (Pa.

Super. 1995) (an appellant is not entitled to a “volume discount” by having

sentences run concurrently)).

      In reviewing a challenge to the discretionary aspects of a sentence, we

are guided by the following principles:




                                     - 13 -
J-A05025-21


      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. An appellant challenging
      the discretionary aspects of his sentence must invoke this Court’s
      jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly preserved
         at sentencing or in a motion to reconsider and modify
         sentence, see Pa.R.Crim.P. 720; (3) whether appellant's
         brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
         there is a substantial question that the sentence appealed
         from is not appropriate under the Sentencing Code, 42
         Pa.C.S. § 9781(b).

      Objections to the discretionary aspects of a sentence are generally
      waived if they are not raised at the sentencing hearing or in a
      motion to modify the sentence imposed.

      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. A substantial question
      exists only when the appellant advances a colorable argument
      that the sentencing judge’s actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (some

citations and quotation marks omitted).

      Instantly, the record reflects that Appellant preserved his sentencing

challenge in a post sentence motion. He also filed a timely appeal and raised

the issue in his Rule 2119(f) statement. See Appellant’s Brief at 3-4. Further,

his   claim   presents   a   substantial   question   for   our   review.    See

Commonwealth v. Caldwell, 117 A.3d 763, 770 (Pa. Super. 2015) (en

banc) (noting that “[t]his Court has also held that an excessive sentence

claim—in conjunction with an assertion that the court failed to consider




                                      - 14 -
J-A05025-21



mitigating factors—raises a substantial question” (citations and quotation

marks omitted)). Therefore, we will consider the merits of his issue.

      Our review of a challenge to the discretionary aspects of a sentence

considers whether the trial court has abused its discretion. We observe:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Id. (citations omitted and some formatting altered).

      Pursuant to Section 9721(b):

      the court shall follow the general principle that the sentence
      imposed should call for total confinement that is consistent with .
      . . the protection of the public, the gravity of the offense as it
      relates to the impact on the life of the victim and on the
      community, and the rehabilitative needs of the defendant.

42 Pa.C.S. § 9721(b).

      “[T]he trial court is required to consider the particular circumstances of

the offense and the character of the defendant,” including the defendant’s

“prior criminal record, age, personal characteristics, and potential for

rehabilitation.”   Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa.

Super. 2009) (citations omitted). Although “[a] sentencing court need not

undertake a lengthy discourse for its reasons for imposing a sentence, . . . the

record as a whole must reflect the sentencing court’s consideration of the facts



                                     - 15 -
J-A05025-21



of the crime and character of the offender.” See Commonwealth v. Crump,

995 A.2d 1280, 1283 (Pa. Super. 2010).

      Further, this Court has held that “where the sentencing judge had the

benefit of a [PSI report], it will be presumed that he or she was aware of the

relevant information regarding the defendant’s character and weighed those

considerations along with mitigating statutory factors.” Ventura, 975 A.2d

at 1135 (citation omitted).   This Court may only disturb a standard range

sentence if we find that the circumstances of the case rendered the application

of the guidelines “clearly unreasonable.” 42 Pa.C.S. § 9781(c)(2).

      Here, at sentencing, the trial court considered the PSI, sentencing

guidelines, offense gravity score, Appellant’s prior record, testimony from the

victims, mitigating testimony from Appellant’s friends, and the arguments of

counsel. See N.T. Sentencing Hr’g, 7/12/13, at 55-70. At resentencing, the

court incorporated the evidence and testimony from the July 12, 2013

sentencing hearing. See N.T. Resentencing Hr’g, at 31. The court considered

Appellant’s inmate progress reports and the programs in which Appellant is

involved at the prison, as well as updated PSI and psychiatric reports. See

id. at 14, 35-36.

      In its Rule 1925(a) opinion, the trial court explained:

      The aggregate sentence of 20 to 40 years of incarceration for the
      multiple instances of sexual assault against two children victims
      is, as the [c]ourt noted at sentencing, within the recommended
      guidelines.    Further, [] Appellant’s age, family history and
      rehabilitative needs were all disclosed at sentencing, through the
      testimony of a psychologist, the argument of defense counsel and
      testimony of a friend. Evidence of Appellant’s conduct in prison in

                                    - 16 -
J-A05025-21


        the nine years he has been incarcerated was presented at his
        resentencing.

Trial Ct. Op. at 5-6 (record citations omitted).

        Based on our review of the record, we discern no abuse of discretion by

the trial court. See Caldwell, 117 A.3d at 770. The trial court had the benefit

of a PSI and considered the appropriate sentencing factors and mitigating

evidence as stated at both the sentencing hearing and resentencing hearing.

Ventura, 975 A.2d at 1135.            The trial court ultimately concluded that an

aggregate sentence of twenty to forty years’ incarceration was necessary in

light of the impact of Appellant’s crimes and in order to protect the public.

Appellant has failed to          demonstrate that this sentence was clearly

unreasonable. Accordingly, Appellant is not entitled to relief.

        Judgment of sentence affirmed. Case remanded to trial court to advise

Appellant of his current reporting and registration requirements and to correct

the record.8 Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/9/21




____________________________________________


8   See note 1, supra.

                                          - 17 -